UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


ANNA WIKLE,                             
                 Plaintiff-Appellant,
                 v.                              No. 01-1119
CNA HOLDINGS, INCORPORATED,
              Defendant-Appellee.
                                        
           Appeal from the United States District Court
         for the Western District of Virginia, at Roanoke.
                  James C. Turk, District Judge.
                         (CA-99-936-7)

                      Submitted: April 23, 2001

                       Decided: May 4, 2001

 Before WILLIAMS, MICHAEL, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Terry N. Grimes, Roanoke, Virginia, for Appellant. Clinton S. Morse,
FLIPPIN, DENSMORE, MORSE & JESSEE, P.C., Roanoke, Vir-
ginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                   WIKLE v. CNA HOLDINGS, INC.
                             OPINION

PER CURIAM:

   Anna Wikle appeals the district court’s grant of summary judgment
in favor of CNA Holdings, Inc. ("CNA") in her action under the Fam-
ily and Medical Leave Act of 1993, 29 U.S.C.A. § 2601 et seq. (West
1999 & Supp. 2000) ("FMLA"). For the following reasons, we affirm.

   This Court reviews a grant of summary judgment de novo, viewing
all facts and inferences in the light most favorable to the non-movant.
Food Lion, Inc. v. S.L. Nusbaum Ins. Agency, Inc., 202 F.3d 223, 227
(4th Cir. 2000). "Summary judgment is appropriate where there is no
genuine issue of material fact, and the moving party is entitled to
judgment as a matter of law." Semple v. City of Moundsville, 195 F.3d
708, 712 (4th Cir. 1999). Additionally, summary judgment is appro-
priate only after the non-movant "had the opportunity to discover
information that is essential to his opposition." Anderson v. Liberty
Lobby, Inc., 477 U.S. 242, 250 n.5 (1986) (emphasis added). Where,
as here, a district court has stayed discovery prior to a motion for
summary judgment, that decision may be reviewed for abuse of dis-
cretion. See Beneficial Standard Life Ins. Co. v. Madariaga, 851 F.2d
271, 277 (9th Cir. 1988).

   On appeal, Wikle contends the district court erred in granting sum-
mary judgment prior to discovery on the basis that she was obliged
to arbitrate her FMLA claim under the collective bargaining agree-
ment ("CBA") between CNA and Local 2024 of the Union of Needle-
trades, Industrial and Textile Employees, AFL-CIO-CLC ("UNITE").
This Court will enforce union-negotiated waivers of a mem-
ber/employee’s right to a judicial forum if that waiver may clearly
and unmistakably be drawn from the terms of the relevant CBA. Car-
son v. Giant Food, Inc., 175 F.3d 325, 332 (4th Cir. 1999). Because
Article 18 of the CBA between UNITE and CNA explicitly incorpo-
rates the FMLA as part of its terms, the CBA makes it unmistakably
clear that Wikle was obliged to arbitrate any claims under the FMLA.
Id. In light of Wikle’s undisputed failure to do so, CNA was entitled
to judgment as a matter of law, and the district court’s decision to
limit the scope of discovery to facts relating to this issue was not an
abuse of discretion.
                    WIKLE v. CNA HOLDINGS, INC.                      3
   Accordingly, we affirm the district court’s order granting summary
judgment in favor of CNA. We dispense with oral argument because
the facts and legal contentions are adequately presented in the materi-
als before the court and argument would not aid in the decisional pro-
cess.

                                                          AFFIRMED